Citation Nr: 0818945	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-21 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation for a psychiatric 
disorder (major depression with post-traumatic stress 
disorder (PTSD), in excess of 30 percent for the period from 
April 29, 2005 to January 15, 2007, and in excess of 50 
percent for the period from January 16, 2007 and thereafter. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel








INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO granted service 
connection for major depression with PTSD.  An initial 
evaluation of 30 percent was assigned, effective April 29, 
2005.  The veteran timely appealed the RO's August 2005 
rating action to the Board. 

By way of a May 2007 rating action, the RO increased the 
evaluation assigned for the psychiatric disability to 50 
percent, effective January 16, 2007.  As the maximum 
available rating was not assigned, the initial rating claim 
has remained in controversy.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In a March 2008 statement to the RO, the veteran canceled his 
request for a hearing before a Veterans Law Judge at a local 
RO (i.e., Travel Board hearing).  His hearing request is, 
therefore, deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After a careful review of the evidence of record, the Board 
finds that additional substantive development is necessary 
prior to appellate review of the claim.  

First, an August 2006 VA examination report reflects that the 
veteran reported having received psychiatric treatment from 
the VA Outpatient Clinic in Hagerstown, Maryland since April 
2006.  Records of this treatment do not appear to be 
associated with the claims file.  These records are relevant 
to determining the level of severity of the veteran's major 
depression with PTSD for the initial rating period in 
question.  Accordingly, and because it does not appear that 
the RO has made any effort to procure them, a remand is 
required.  38 C.F.R. § 19.9 (2007).

Second, in a June 2006 statement, the veteran's private 
outpatient therapist at Summit Behavioral Health Services 
(SBHS), maintained that the veteran's "condition" had 
"worsened."  The private outpatient therapist also 
indicated that the veteran had continued to seek treatment at 
SBHS for his major depression with PTSD.  (See, June 2006 
report, prepared and reviewed by R. M., MS, LPC and S. M., M. 
D., respectively).  While clinical treatment reports from 
SBHS, dating from March to April 2005, have been associated 
with the claims file, records from this facility showing any 
treatment received since April 2005 are absent.  With this 
correspondence from the veteran's private outpatient 
therapist at SBHS, VA has been placed on notice of private 
medical records of ongoing treatment that are relevant to the 
veteran's claim, and the agency of original jurisdiction 
(AOJ) should request an authorization from the veteran to 
obtain these records as well as any other records relevant to 
his initial evaluation claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, 
obtain any relevant VA or private 
medical records not already in the 
claims file, to specifically include 
any medical records of pertinent 
treatment received by the appellant 
since April 2006 from the VA Outpatient 
Clinic in Hagerstown, Maryland, and 
since April 2005 from  Summit 
Behavioral Health Services, 176 South 
Coldbrook Avenue, Unit #2, 
Chambersburg, Pennsylvania 17201.  All 
attempts to procure records should be 
documented in the file.  If any of the 
requested records are unavailable, 
documentation stating this fact must be 
inserted in the claims file.  

2.  After any additional records are 
added to the claims file, the AOJ 
should accomplish any additional 
development indicated, including 
affording the veteran a new 
examination, if appropriate.  

3.  Thereafter, readjudicate the claim 
for higher evaluations for the veteran's 
service-connected psychiatric disorder, 
currently rated 30 percent from April 29, 
2005 to January 15, 2007, and rated 50 
percent thereafter.  Consideration should 
be given to the possibility of "staged" 
ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If the maximum 
benefit sought remains denied, the 
veteran should be provided a supplemental 
statement of the case, and an adequate 
time to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate review.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of his claim. 
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

